ORDER
It appearing that the Court of Appeals has not addressed the issue, briefed by plaintiff and defendants on appeal, of whether:
The Trial Court erred in denying appellant’s [plaintiff’s] motion for summary judgment on appellant’s claim for judicial reformation of the deed, and in granting appellee’s motion on the same issue;
And it further appearing that in its PDR, plaintiff has restated the issue (Issue 3) to be briefed as follows:
Whether genuine issues of material fact exist precluding summary judgment for Appellee-Respondents on Plaintiff-Petitioner’s . . . deed reformation claim.
Plaintiff’s Petition for Discretionary Review is ALLOWED for the limited purpose of remanding to that court to address the issue. Defendant’s Conditional Petition for Discretionary Review is DISMISSED as moot.
s/Hudson, J.
For the Court